DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 8-9, dated 9/28/2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argument – (pages 2-6) Applicant argued the lack of teaching of distance between the tire and the distance measuring unit of the combine teaching of Nobis et al (US 2014/0232852) in view TAKAHASHI et al (US 3,719,775). Please read the Reasons for further details. 
Examiner’s respond – Examiner updated the search where the combine teaching of Nobis et al (US 2014/0232852) in view Lionette et al (US 2009/0000370) teaches the instant invention. Please view the Office action below for more detail. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/2019 and 10/6/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nobis et al (US 2014/0232852) in view Lionette et al (US 2009/0000370).
Claim 1:
Nobis et al (US 2014/0232852) teaches the following an abrasion inspection apparatus (figure 1 teaches apparatus for inspection) comprising:
a distance measurement unit configured to be installed in a hole in a road surface (figure 1 and starting 0037 teaches sensor below ground plane with vehicle 6 going by; starting 0048 teaches distance measured for profile depth, where depth is the distance between the surface of the tire to the depth of the tread in order to measure abrasion); and
a tire abrasion situation detection unit configured to detect (starting 0026 teaches capture images of damage and degree of abrasion to be classified and detected; starting 0037 teaches setup of camera capture below the plane/road where the vehicle goes over. It is well know that camera is with circular lens imaging can be wide angle and does not require a whole width of the tire);
 beam that expands in a width direction (0003 teach the light source to be laser; 0011 teach using laser scans the tire during movement of the vehicle; 0013 teaches light source that is a ray fan (beam in width direction)).
Nobis et al teaches all the subject matter above, but not the following which is taught by Lionette et al (US 2009/0000370):
and to measure a distance between a tire of a vehicle traveling over the distance measuring unit (0054 teach utilized by the control unit 60 to measure the distance between the sensor 156 and the various surface forming the surface of the tire); 
wherein the distance measurement unit is configured to radiate a laser, to measure a distance between the distance measurement unit and a portion arranged in the width direction on the tire (0009 teach use of laser as light source to illuminate the surface of the tire; 0054 teach utilized by the control unit 60 to measure the distance between the sensor 156 with light source 150 illuminate across width of the tired and the various surface forming the surface of the tire).
Nobis et al and Lionette et al are both in the field of image analysis, especially with using a light source such as a laser to measure condition of a tire such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Nobis et al by Lionette et al regarding distance measure such sensing the depth of a tire tread, and more particularly, to a noninvasive method and apparatus for measuring a tread depth remaining on a tire while minimizing structural damage to the tire itself as disclosed by Lionette et al in 0002.

Claim 2:
Nobis et al further teaches:
The abrasion inspection apparatus according to claim 1, wherein the distance measurement unit is configured to radiate [[a]] the laser beam to the tire in a direction away from the distance measurement unit and in a direction parallel to the road surface (0003 teaches the consideration of laser beam; figure 1 and starting 0037 teaches the setup in the road to be parallel)
(0054 teach utilized by the control unit 60 to measure the distance between the sensor 156 and the various surface forming the surface of the tire).

Claim 3:
Nobis et al further teaches:
The abrasion inspection apparatus according to claim 1, to radiate [[a]] the laser beam that expands in [[a]] the width direction (0003 teach the light source to be laser; 0011 teach using laser scans the tire during movement of the vehicle; 0013 teaches light source that is a ray fan (beam in width direction)).
Lionette et al further teaches: wherein the distance measurement unit is configured (0054 teach utilized by the control unit 60 to measure the distance between the sensor 156 and the various surface forming the surface of the tire) and to distances (0054 teach utilized by the control unit 60 to measure the distance between the sensor 156 and the various surface forming the surface of the tire; 0046-0047 teach tire rolled over platform 16 of the house 12 where in 0047 teaches distances such as d, D1, D2 and D3 (plurality of distances)  of plurality of portions over the width of the tire).

Claim 4:
Nobis et al further teaches:
The abrasion inspection apparatus according to claim 1, wherein the distance measurement unit is configured to calculate a depth of a groove formed on a surface of the (above and figure 1 and starting 0037 detail the setup for the imager under the plan/ground/road; starting 0018 detail the limit/predetermined threshold for optical recording and output).

Claim 5:
Nobis et al further teaches:
The abrasion inspection apparatus according to claim 1, wherein the distance measurement unit is configured to calculate a depth of a groove formed on a surface of the tire, as the abrasion situation of the tire, and the distance measurement unit is further configured to output the depth of the groove (starting 0013 teaches surface of the tired is processed for profile depth of the vehicle tire; figures 2a-d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nobis et al (US 2014/0232852) in view of Lionette et al (US 2009/0000370).

Nobis et al (US 2014/0232852) teaches the following an abrasion inspection method (abstract teaches method for tire inspection) comprising:
a laser beam that expands in a width direction (0003 teach the light source to be laser; 0011 teach using laser scans the tire during movement of the vehicle; 0013 teaches light source that is a ray fan (beam in width direction)); 
the tire being located above the distance measurement unit, the distance measurement unit being in a hole in a road surface, the hole being located at a position over which the tire passes, a width of the hole being narrower than a width of the traveling tire (starting 0026 teaches capture images of damage and degree of abrasion to be classified and detected; starting 0037 teaches setup of camera capture below the plane/road where the vehicle goes over. It is well know that camera is with circular lens imaging can be wide angle and does not require a whole width of the tire); and
detecting an abrasion situation of the traveling tire according to the measured distance (starting 0026 teaches capture images of damage and degree of abrasion to be classified and detected).
Nobis et al teaches all the subject matter above, but not the following which is taught by Lionette et al:
radiating, by a distance measurement unit, of a tire of a vehicle (0009 teach use of laser as light source to illuminate (radiating) the surface of the tire; 0054 teach utilized by the control unit 60 to measure the distance between the sensor 156 with light source 150 illuminate across width of the tired and the various surface forming the surface of the tire)
measuring, by [[a]] the distance measurement unit, a distance between the distance measurement unit and a portion arranged in the width direction on the tire 0054 teach utilized by the control unit 60 to measure the distance between the sensor 156 with light source 150 illuminate across width of the tired and the various surface forming the surface of the tire).
Nobis et al and Lionette et al are both in the field of image analysis, especially with using a light source such as a laser to measure condition of a tire such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Nobis et al by Lionette et al regarding distance measure such sensing the depth of a tire tread, and more particularly, to a noninvasive method and apparatus for measuring a tread depth remaining on a tire while minimizing structural damage to the tire itself as disclosed by Lionette et al in 0002.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nobis et al (US 2014/0232852) in view of Lionette et al (US 2009/0000370).
Claim 9:
Nobis et al (US 2014/0232852) teaches the following a non-transitory computer-readable recording medium storing a program that causes a computer (0017 teaches the different systems of the device which all would require computer and memory with instruction to carry out in reasonable time)
a laser beam that expands in a width direction (0003 teach the light source to be laser; 0011 teach using laser scans the tire during movement of the vehicle; 0013 teaches light source that is a ray fan (beam in width direction)); 
the tire being located above the distance measurement unit, the distance measurement unit being in a hole in a road surface, the hole being located at a position over which the tire passes, a width of the hole being narrower than a width of the traveling tire (starting 0026 teaches capture images of damage and degree of abrasion to be classified and detected; starting 0037 teaches setup of camera capture below the plane/road where the vehicle goes over. It is well know that camera is with circular lens imaging can be wide angle and does not require a whole width of the tire); and
detecting an abrasion situation of the traveling tire according to the measured distance (starting 0026 teaches capture images of damage and degree of abrasion to be classified and detected).
Nobis et al teaches all the subject matter above, but not the following which is taught by Lionette et al:
radiating, by a distance measurement unit, of a tire of a vehicle (0009 teach use of laser as light source to illuminate (radiating) the surface of the tire; 0054 teach utilized by the control unit 60 to measure the distance between the sensor 156 with light source 150 illuminate across width of the tired and the various surface forming the surface of the tire)
acquiring, by [[a]] the distance measurement unit, a distance between the distance measurement unit and a portion arranged in the width direction on the tire 0054 teach utilized by the control unit 60 to measure the distance between the sensor 156 with light source 150 illuminate across width of the tired and the various surface forming the surface of the tire).
Nobis et al and Lionette et al are both in the field of image analysis, especially with using a light source such as a laser to measure condition of a tire such that the combine outcome is predictable. 
.

Allowable Subject Matter
Claim 6 is allowed.
Claim 7 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663